DETAILED ACTION
This non-final Office action is in response to Applicant’s patent application filed on 9/21/2020. An action on the merits follows. 
Claims 1-20 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). The certified copy has been filed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “the striking direction”. There is insufficient antecedent basis for this limitation in the claim. Furthermore, the striker and the intermediate striker reciprocate back and forth and strike each other during different parts of the operating cycle.  Therefore a clear determination of the striking direction cannot be determined.  
Any remaining claims are rejected for depending on a rejected claim.
Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-20 are rejected under 35 U.S.C. 102 (a)(1/2) as being anticipated by USP# 5,873,418 of Arakawa et al. (henceforth Arakawa). 
Regarding claim 1,  Arakawa teaches a handheld power tool (Arakawa: “percussive tool”) comprising: 
a tool socket (Arakawa: 36, 37) for holding a tool (Arakawa: c. 3, l. 59-61) along a working axis (Arakawa: central axis of 10); 
a motor-driven, pneumatic striking mechanism (Arakawa: 7, 9, 19, 20, 21, 24, 25, 27) having an exciter (Arakawa: 7) driven by a motor (Arakawa: 2), a striker (Arakawa: 25) coupled to the exciter via a pneumatic chamber (Arakawa: 24), and an intermediate striker (Arakawa: 9, 27, 19, 20, 21) arranged on the working axis in the striking direction behind the striker; 
a ventilation opening (Arakawa: 31) connecting a cavity (Arakawa: 26) situated between the striker and the intermediate striker to the environment; and 
a valve (Arakawa: 22, 23, 32, 33, 34) allowing closing (Arakawa: position of 34, 31, 33 in fig. 4) and opening (Arakawa: position of 34, 31, 33 in fig. 5) of the ventilation opening and being opened when the intermediate striker is moved into a working position counter to the striking direction (Arakawa: position of 34, 31, 33 in fig. 5); 
the intermediate striker having a profiled circumferential surface (Arakawa: outer surface of 9), so that the intermediate striker in the working position does not cover up the ventilation opening (Arakawa: position of 9 in fig. 5) and, when moved out of the working position in the striking direction, does cover the ventilation opening (Arakawa: position of 9 in fig. 4).
Regarding claim 2, as shown in claim 1, Arakawa teaches wherein the valve has a channel (Arakawa: 33) leading in a radial direction all the way to the intermediate striker (Arakawa: section 9 of intermediate striker), and a closure element (Arakawa: 9 of the intermediate striker) defined by a circumferential surface of the intermediate striker (Arakawa: 9 is interpreted to be part of intermediate striker and therefore 9 is defined by the circumferential surface of the intermediate striker).
Regarding claim 3, as shown in claim 2, Arakawa teaches wherein proceeding in the striking direction, the circumferential surface of the intermediate striker consecutively has an annular first section (Arakawa: annular section of 9, see annotated fig. 5) with a first radius (Arakawa: radius of 9, see annotated fig. 5) and an annular second section (Arakawa: see annotated fig. 5) after the first annular second section with a second radius (Arakawa: see annotated fig. 5) smaller than the first radius (Arakawa: see annotated fig. 5).
Regarding claim 4, as shown in claim 3, Arakawa teaches wherein when the intermediate striker is in the working position, the first section is axially spaced from an orifice of the channel (Arakawa: top opening of 33) facing the intermediate striker (Arakawa: see annotated fig. 5, see also fig. 4), while the second section is at the axial location of but spaced radially from the orifice at a distance from each other, so that air from the channel can enter into or exit from the cavity (Arakawa: position as shown in annotated fig. 5).
Regarding claim 5, as shown in claim 4, Arakawa teaches wherein when the intermediate striker is moved out of the working position in the striking direction, the first section of the circumferential surface is in contact with the orifice of the channel so the valve seals off the cavity (Arakawa: position as shown in fig. 4, see also annotated fig. 5).
Regarding claim 6, as shown in claim 5, Arakawa teaches wherein the valve has a gasket (Arakawa: 22,  as described at c. 5, l. 61-63 ring 22 acts as a gasket by blocking air. please note gasket is defined by Macmillan dictionary as “a flat ring of rubber, metal, or plastic that you put between two surfaces in a pipe or machine so that liquid or gas cannot escape”.  https://www.macmillandictionary.com/dictionary/american/gasket#gasket_4 accessed 11/17/2022) on a valve surface facing the working axis (Arakawa: 22 is part of the valve and is therefore on the valve surface).
Regarding claim 7, as shown in claim 5, Arakawa teaches wherein a radius of the first section corresponds to a distance of the orifice relative to the working axis (Arakawa:  radius of the first section 9 approximately equal the distance between the orifice and working axis as shown in annotated fig. 5). 
Regarding claim 8, as shown in claim 1, Arakawa teaches wherein proceeding in the striking direction, a circumferential surface of the intermediate striker consecutively has an annular first section (Arakawa: 9) with a first radius (Arakawa: radius of 9) and an annular second section (Arakawa: see annotated fig. 5) after the first annular second section with a second radius smaller than the first radius (Arakawa: see annotated fig. 5).
Regarding claim 9, as shown in claim 8, Arakawa teaches wherein when the intermediate striker is in the working position, the first section is axially spaced from an orifice of the channel (Arakawa: top opening of 33) facing the intermediate striker, while the second section is at the axial location of but spaced radially from the orifice at a distance from each other, so that air from the channel can enter into or exit from the cavity (Arakawa: position as shown in annotated fig. 5).
Regarding claim 10, as shown in claim 9, Arakawa teaches wherein when the intermediate striker is moved out of the working position in the striking direction, the first section of the circumferential surface is in contact with the orifice of the channel so the valve seals off the cavity (Arakawa: position as shown in fig. 4, see also annotated fig. 5).
Regarding claim 11, as shown in claim 1, Arakawa teaches wherein the valve has a gasket (Arakawa: 22,  as described at c. 5, l. 61-63 ring 22 acts as a gasket by blocking air. please note gasket is defined by Macmillan dictionary as “a flat ring of rubber, metal, or plastic that you put between two surfaces in a pipe or machine so that liquid or gas cannot escape”.  https://www.macmillandictionary.com/dictionary/american/gasket#gasket_4 accessed 11/17/2022) on a valve surface facing the working axis (Arakawa: 22 is part of the valve and is therefore on the valve surface).
Regarding claim 12, as shown in claim 1, Arakawa teaches the handheld power tool further comprising a guide tube (Arakawa: 8) for the intermediate striker, the guide tube having the ventilation opening (Arakawa: see fig. 4, ventilation opening 31 is in 8).
Regarding claim 13, as shown in claim 12, Arakawa teaches wherein the valve has a channel (Arakawa: 33) leading in a radial direction all the way to the intermediate striker (Arakawa: section 9 of intermediate striker), and a closure element (Arakawa: 9 of the intermediate striker) defined by a circumferential surface of the intermediate striker (Arakawa: 9 is interpreted to be part of intermediate striker and therefore 9 is defined by the circumferential surface of the intermediate striker).
Regarding claim 14, as shown in claim 2, Arakawa teaches wherein the ventilation opening is a radially extending hole (Arakawa: 31 extends in the radial direction as shown in fig. 4). 

Regarding claim 15, Arakawa teaches a handheld power tool (Arakawa: “percussive tool”) comprising: 
a tool socket (Arakawa: 36, 37) for holding a tool (Arakawa: c. 3, l. 59-61) along a working axis (Arakawa: central axis of 10); 
a motor-driven, pneumatic striking mechanism (Arakawa: 7, 9, 19, 20, 21, 24, 25, 27) having an exciter (Arakawa: 7) driven by a motor (Arakawa: 2), a striker (Arakawa: 25) coupled to the exciter via a pneumatic chamber (Arakawa: 24), and an intermediate striker (Arakawa: 9, 27, 19, 20, 21) arranged on the working axis in the striking direction behind the striker; 
a ventilation opening (Arakawa: 31, 33) connecting a cavity (Arakawa: 26) situated between the striker and the intermediate striker to the environment; and 
a valve (Arakawa: 22, 23, 32, 34) allowing closing (Arakawa: position of 34, 31, in fig. 4) and opening (Arakawa: position of 34, 31, in fig. 5) of the ventilation opening and being opened when the intermediate striker is moved into a working position counter to the striking direction (Arakawa: position of 34, 31, in fig. 5); 
the intermediate striker having a profiled circumferential surface (Arakawa: outer surface of 9), so that the intermediate striker in the working position does not cover up the ventilation opening (Arakawa: position of 9 in fig. 5) and, when moved out of the working position in the striking direction, does cover the ventilation opening (Arakawa: position of 9 in fig. 4)
a guide tube (Arakawa: 13) for the intermediate striker, the guide tube having the ventilation opening (Arakawa: see figs. 4-5, ventilation opening 33 is in 13)
a strike tube (Arakawa: 8) for the striker, the strike tube being inserted into the guide tube (Arakawa: see figs. 4-5).

Regarding claim 16, Arakawa teaches a handheld power tool (Arakawa: “percussive tool”) comprising: 
a tool socket (Arakawa: 36, 37) for holding a tool (Arakawa: c. 3, l. 59-61) along a working axis (Arakawa: central axis of 10); 
a motor-driven, pneumatic striking mechanism (Arakawa: 7, 9, 19, 20, 21, 24, 25, 27) having an exciter (Arakawa: 7) driven by a motor (Arakawa: 2), a striker (Arakawa: 25) coupled to the exciter via a pneumatic chamber (Arakawa: 24), and an intermediate striker (Arakawa: 9, 27, 19, 20, 21) arranged on the working axis in the striking direction behind the striker; 
a ventilation opening (Arakawa: 31) connecting a cavity (Arakawa: 26) situated between the striker and the intermediate striker to the environment; and 
a valve (Arakawa: 22, 23, 32, 33, 34) allowing closing (Arakawa: position of 34, 31, 33 in fig. 4) and opening (Arakawa: position of 34, 31, 33 in fig. 5) of the ventilation opening and being opened when the intermediate striker is moved into a working position counter to the striking direction (Arakawa: position of 34, 31, 33 in fig. 5); 
the intermediate striker having a profiled circumferential surface (Arakawa: outer surface of 9), so that the intermediate striker in the working position does not cover up the ventilation opening (Arakawa: position of 9 in fig. 5) and, when moved out of the working position in the striking direction, does cover the ventilation opening (Arakawa: position of 9 in fig. 4)
a guide tube (Arakawa: 8) for the intermediate striker, the guide tube having the ventilation opening (Arakawa: see fig. 4, ventilation opening 31 is in 8)
Arakawa teaches wherein proceeding in the striking direction, a circumferential surface of the intermediate striker consecutively has an annular first section (Arakawa: annular section of 9, see annotated fig. 5 (alternate interpretation)) with a first radius (Arakawa: radius of 9, see annotated fig. 5 (alternate interpretation)), an annular second section (Arakawa: see annotated fig. 5 (alternate interpretation)) after the first annular second section with a second radius (Arakawa: see annotated fig. 5) smaller than the first radius (Arakawa: see annotated fig. 5 (alternate interpretation)), and an annular third section (Arakawa: see annotated fig. 5 (alternate interpretation)) having a third radius larger than the first radius Arakawa: see annotated fig. 5 (alternate interpretation).
Regarding claim 17, as shown in claim 16, teaches wherein when the intermediate striker is in the working position, the first section is axially spaced from an orifice of the channel facing the intermediate striker (Arakawa: see annotated fig. 5 (alternate interpretation)), while the second section is at the axial location of but spaced radially from the orifice at a distance from each other (Arakawa: see annotated fig. 5 (alternate interpretation)), so that air from the channel can enter into or exit from the cavity (Arakawa: see annotated fig. 5 (alternate interpretation)), and the third section is in contact with an inner surface of the guide tube (Arakawa: see annotated fig. 5 (alternate interpretation)).
Regarding claim 18, as shown in claim 1, Arakawa teaches the handheld power tool further comprising a further ventilation opening (Arakawa: 29, 30), the striker capable of, in the striking direction beyond a normal strike point, opening the further ventilation opening to allow air from the environment to flow into the pneumatic chamber (Arakawa: c. 5, l. 63-67).
Regarding claim 19, as shown in claim 18, Arakawa teaches the handheld power tool further comprising a strike tube (Arakawa: 8) for the striker, the strike tube having the further ventilation opening (Arakawa: see fig. 4, further ventilation openings 29, 30 are  in the striker tube 8).

Regarding claim 20, Arakawa teaches a handheld power tool (Arakawa: “percussive tool”) comprising: 
a tool socket (Arakawa: 36, 37) for holding a tool (Arakawa: c. 3, l. 59-61) along a working axis (Arakawa: central axis of 10); 
a motor-driven, pneumatic striking mechanism (Arakawa: 7, 9, 19, 20, 21, 24, 25, 27) having an exciter (Arakawa: 7) driven by a motor (Arakawa: 2), a striker (Arakawa: 25) coupled to the exciter via a pneumatic chamber (Arakawa: 24), and an intermediate striker (Arakawa: 9, 27, 19, 20, 21) arranged on the working axis in the striking direction behind the striker; 
a ventilation opening (Arakawa: 31, 33) connecting a cavity (Arakawa: 26) situated between the striker and the intermediate striker to the environment; and 
a valve (Arakawa: 22, 23, 32, 34) allowing closing (Arakawa: position of 34, 31, in fig. 4) and opening (Arakawa: position of 34, 31, 33 in fig. 5) of the ventilation opening and being opened when the intermediate striker is moved into a working position counter to the striking direction (Arakawa: position of 34, 31, 33 in fig. 5); 
the intermediate striker having a profiled circumferential surface (Arakawa: outer surface of 9), so that the intermediate striker in the working position does not cover up the ventilation opening (Arakawa: position of 9 in fig. 5) and, when moved out of the working position in the striking direction, does cover the ventilation opening (Arakawa: position of 9 in fig. 4)
a further ventilation opening (Arakawa: 29, 30), the striker capable of, in the striking direction beyond a normal strike point, opening the further ventilation opening to allow air from the environment to flow into the pneumatic chamber (Arakawa: c. 5, l. 63-67)
a strike tube (Arakawa: 8) for the striker, the strike tube having the further ventilation opening (Arakawa: see fig. 4, further ventilation openings 29, 30 are  in the striker tube 8)
a guide tube (Arakawa: 13) for the intermediate striker, the guide tube having the ventilation opening (Arakawa: 33 is in 13 as shown in figs. 4-5), the striker tube being inserted into the guide tube (Arakawa: see figs. 4-5).

    PNG
    media_image1.png
    412
    772
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    554
    791
    media_image2.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOBEEN AHMED whose telephone number is (571) 272-0356.  The examiner can normally be reached on M-F (8:30 am to 5 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.A/Examiner, Art Unit 3731         

/GLORIA R WEEKS/Primary Examiner, Art Unit 3731